                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   AT LEXINGTON

CIVIL ACTION NO. 21-101-DLB

KENNETH MOBLEY                                                                    PETITIONER


v.                       MEMORANDUM OPINION AND ORDER


JAILER, BOURBON CO. DETENTION CENTER, et al.                                  RESPONDENTS

                                         *** *** *** ***

       Kenneth Mobley has filed a Petition seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. (Doc. # 1). Mobley has also filed a Motion to Proceed In Forma Pauperis

(Doc. # 3), a Motion Requesting a Preliminary Restraining Order (Doc. # 5), a

Memorandum in support of his Petition (Doc. # 6), an Affidavit in support of his Petition

(Doc. # 7), and a Motion to Correct Filings (Doc. # 8). This matter is before the Court to

conduct the screening required by 28 U.S.C. § 2243.

       In September 2020, Mobley was charged in Fayette County, Kentucky with forgery,

identity theft, receiving stolen property, and being a persistent felony offender as part of

an alleged scheme to purchase vehicles using the identities of other persons.

Commonwealth v. Mobley, No. 20-CR-00953 (Fayette Cir. Ct. 2020).1 In February 2021,

Mobley was indicted on federal charges of being a felon in possession of a firearm, wire

fraud, and aggravated identity theft. United States v. Mobley, No. 5: 21-CR-12-KKC-MAS




1       Proceedings in this case may be reviewed at the Kentucky Court of Justice’s online eCourt
portal. See https://kcoj.kycourts.net/CourtNet/Search/Index (last visited May 13, 2021).
                                               1
(E.D. Ky. 2021). The federal charges remain pending. However, the Kentucky charges

were dismissed without prejudice in March 2021 in view of the federal prosecution.

       Mobley was initially confined at the Fayette County Detention Center (“FCDC”)

upon his arrest. Since then, he has filed nearly a dozen civil rights complaints and habeas

corpus petitions in this Court asserting an array of claims related to the conditions of his

confinement at the jail and the circumstances of his arrest and state criminal prosecution.

Cf. Mobley v. Garrison, No. 5: 20-CV-402-DCR (E.D. Ky. 2020) (dismissing without

prejudice § 1983 complaint asserting claims related to COVID-19; inadequate medical

care; validity of arrest warrant and search; denial of bond and excessive bail; speedy trial

rights; and sufficiency of evidence). All but one have been dismissed for failure to comply

with procedural requirements or as substantively without merit. The Court recently denied

(following a response from FCDC) a habeas corpus petition filed by Mobley challenging

the jail’s handling of concerns related to the COVID-19 virus. Mobley v. Farmer, No. 5:20-

CV-489-WOB (E.D. Ky. 2020), appeal pending, No. 21-5066 (6th Cir. 2021).

       In March 2021, Mobley was transferred from FCDC to the Bourbon County

Regional Detention Center (“BCRDC”). He filed his Habeas Corpus Petition in this case

a month later, asserting the same challenges to that facility’s handling of COVID-19 at the

jail and seeking his release from custody. (Doc. # 1 at 5, 8). However, mail recently sent

from the Court to Mobley has been returned as undeliverable by the United States Postal

Service. (Doc. # 9). A review of BCRDC’s website indicates that Mobley was released

from that facility on April 29, 2021.2 Mobley’s release or transfer from that facility renders



2       See http://www.bourboncountydetention.com/InmateRoster/Bourbon_inmatelist.html (last
visited on May 19, 2021).
                                              2
moot his petition challenging conditions at the jail. Demis v. Sniezek, 558 F.3d 508, 512-

13 (6th Cir. 2009) (“If events occur during the pendency of a litigation which render the

court unable to grant the requested relief, the case becomes moot and thus falls outside

our jurisdiction.”); Nowell v. Dir. of F.B.I., No. 13-CV-150-KSF, 2013 WL 6174917, at *1

(E.D. Ky. Nov. 21, 2013) (“[Petitioner’s] subsequent release renders moot his § 2241

petition seeking release to home confinement for the last six months of his sentence.”).

Accordingly,

      IT IS ORDERED as follows:

      (1)      The Habeas Corpus Petition filed by Kenneth Mobley (Doc. # 1) is DENIED

as moot. All pending motions are DENIED as moot; and

      (2)      This matter is STRICKEN from the docket.

      This 19th day of May, 2021.




J:\DATA\ORDERS\PSO Orders\5-21-101 Memorandum .docx




                                            3
